This cause is here on writ of error to a final judgment entered in behalf of the defendant by the Circuit Court of Lake County, Florida. The instrument sued on was a promissory note representing the balance due on the purchase price of certain property located in Lake County, Florida. The agreed purchase price of the *Page 411 
property was the sum of $4,500.00. The sum of $3,500.00 had been paid, leaving the amount of the note in the sum of $1,000.00 unpaid. The maker of the note entered into an agreement with the mortgagee to reconvey the property to him for and in consideration of the $1,000.00 unpaid on the property, thereby taking a loss in the approximate sum of $3,500.00. It seems that a deed was left at a bank at Eustis, where the mortgagee was to leave the purchase price mortgage and note sued upon herein and get the deed to the property. Some taxes had accumulated against the property and the mortgagee wanted these taxes paid by the maker of the note prior to acceptance of the deed and delivery of the note sued upon. This defense was interposed in the way of a plea to the action on the note. Under appropriate instructions by the Court on the issues tendered, a verdict was rendered and judgment entered for the defendant. We fail to find error in the record and the judgment appealed from is hereby affirmed.
WHITFIELD, P.J., and BROWN, J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.
                        ON PETITION FOR REHEARING